                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 261

SHANNON ROSENBLOOM,                 )
                                    )
                 Plaintiff,         )
                                    )
      v.                            )                                ORDER
                                    )
DEE HUNLEY, KAREN REID, and HAND )
AND STONE MASSAGE AND FACIAL        )
SPA,                                )
                                    )
                 Defendants.        )
___________________________________ )


      This matter is before the Court following the filing of a Motion to Dismiss by

Defendants Dee Hunley and Karen Reid (Doc. 7) and a Motion to Dismiss by Defendant

Hand and Stone Massage and Facial Spa (Doc. 10). The Court will now advise Plaintiff,

who is appearing pro se, of her opportunity to respond and the time for doing so.

      The Court cautions Plaintiff that Defendants Hunley and Reid and Hand and Stone

Massage and Facial Spa have filed Motions to Dismiss. In their Motions, Defendants ask

the Court to dismiss Plaintiff’s Complaint pursuant to Rules 12(b)(1), 12(b)(4), and

12(b)(6) of the Federal Rules of Civil Procedure.

      The time allowed by the Local Rules for Plaintiff to respond to Defendants’ motions

has expired. However, the Court, in its discretion, will allow Plaintiff an additional

opportunity to do so. Nonetheless, the Court advises Plaintiff that if she does not submit

responses to the Motions to Dismiss by the date stated below, the Court will proceed to
              decide Defendants’ motions without hearing from Plaintiff.

                        Therefore, the Court INSTRUCTS Plaintiff to review the Motions to Dismiss

              (Docs. 7, 10) carefully.

                        Further, the deadline for Plaintiff to respond to Defendants’ Motions is

              EXTENDED to and including MARCH 22, 2019. As stated, Plaintiff’s failure to file a

              response will result in the Court evaluating and ruling upon Defendants’ Motions to

              Dismiss without hearing from Plaintiff.



Signed: March 5, 2019




                                                         2
